GUINNESS ATKINSON™ FUNDS SUPPLEMENT DATED JULY 26, 2013 to the Summary Prospectus, Prospectus and Statement of Additional Information dated May 1, 2013 Notice to Existing and Prospective Shareholders of the Guinness Atkinson China & Hong Kong Fund (the “China & Hong Kong Fund”): The table under the section titled “Performance” on page 3 of the Summary Prospectus and page 15 of the Prospectus is replaced with the following: Average Annual Total Returns as of 12/31/12 One Year Five Years Ten Years China & Hong Kong Fund: Return Before Taxes 14.42% -3.43% 14.36% Return After Taxes on Distributions(1) 14.14% -4.06% 13.82% Return After Taxes on Distributions and Sale of Fund Shares(1) 9.88% -2.99% 12.87% Hang Seng Composite Index 26.34% -1.53% 14.32% Hang Seng Index 27.64% -0.71% 13.15% S&P 500 Index 15.99% 1.66% 7.09% Please file this Supplement with your records. 1
